DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 is ambiguous and confusing and is rendered indefinite.  Claim 1, lines 4-5 states “the sleeve and fluid flow member are movable with respect to one another”. As written, it appears as if both the sleeve and fluid flow member can move independently of each other. Examiner contends the limitation can be interpreted to state both the sleeve and fluid flow member can move together to adjust the overlap.  However, this contradicts the specification. The specification clearly states either the sleeve or fluid flow member is fixed while the other sleeve or fluid flow member is movable. (Par. [0038-0039]). Examiner contends only one of the two elements is movable while the other is stationary. The elements being the sleeve or fluid flow member. Examiner contends the claim should be amended to reflect either the sleeve is movable relative to the fluid flow member or the fluid flow member is movable relative to the sleeve.
Claim 2 is ambiguous and confusing and is rendered indefinite.  Claim 2, line 3 states “the sleeve and fluid flow member are movable with respect to one another”. As written, it appears as if both the sleeve and fluid flow member can move independently of each other. Examiner contends the limitation can be interpreted to state both the sleeve and fluid flow member can move together to adjust the overlap.  However, this contradicts the specification. The specification clearly states either the sleeve or fluid flow member is fixed while the other sleeve or fluid flow member is movable. (Par. [0038-0039]). Examiner contends only one of the two elements is movable while the other is stationary. The elements being the sleeve or fluid flow member. Examiner contends the claim should be amended to reflect either the sleeve is movable relative to the fluid flow member or the fluid flow member is movable relative to the sleeve.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordy US Patent 8,261,822 (Jordy).
Regarding claim 1, Jordy discloses a fluid flow device (10), comprising: a housing (12) having at least one fluid inlet (14) and at least one fluid outlet (18) (Fig. 2); and a sleeve (58) positioned within the housing (12) (Fig. 3 illustrates the fixed sleeve 58 of the constant flow valve 24a. The constant flow valve 24a is positioned within the housing 12 or flow regulator 10 as illustrated in Figs. 6-7); and a fluid flow member (64) positioned within the sleeve (58), wherein the sleeve (58) and fluid flow member (64) are movable with respect to one another to define a first overlap distance and a first fluid flow path length when the housing encounters a first fluid flow pressure, and a second greater overlap distance and a second greater fluid flow path length when the housing encounters a second greater fluid flow pressure, the first fluid flow path length and the second greater fluid flow path length configured to provide a constant flow of the fluid out of the at least one fluid outlet (Examiner contends the valve will automatically adjust amount of overlap between the fixed sleeve 58 and the sleeve portion 64 based on the fluid flow pressure to maintain a constant flow rate. col. 4, lines 48-65; Fig. 3). 
Regarding claim 2, Jordy discloses at least one of an interior surface of the sleeve or an exterior surface of the fluid flow member having a non-linear fluid flow path therein (the flow path created through ports 60, 66, annulus 70 and ports 68 created a non-linear flow path; Fig. 3) wherein the sleeve and fluid flow member are movable with respect to one another to define a first overlap distance of the non-linear fluid flow path and a first fluid flow path length when the housing encounters a first fluid flow pressure, and a second greater overlap distance of the non-linear fluid flow path and a second greater fluid flow path length when the housing encounters a second greater fluid flow pressure (Examiner contends the valve will automatically adjust amount of overlap between the fixed sleeve 58 and the sleeve portion 64 based on the fluid flow pressure to maintain a constant flow rate. col. 4, lines 48-65; Fig. 3).
Regarding claim 5, Jordy discloses the sleeve (58) is fixed relative to the housing (12) and the fluid flow member (64) is movable with respect to the housing (12) and the sleeve (58)  (the sleeve 64 which is considered the fluid flow member movable based on fluid pressure and spring 74; Fig. 3).
Allowable Subject Matter
Claims 11-23 are allowed.
Claims 3-4 and 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676